2.	Applicant’s arguments with respect to the amended claims, filed 10/18/2021, have been considered but they are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
3.	Claims 1, 2 and 4-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. U.S. Patent Application Publication 2017/0358457 A1 (the ‘457 reference, of record).
The ‘457 reference discloses in Figs. 1 through 21 and in particular Fig. 19 an integrated circuit device and a method for forming a gate all around semiconductor device as claimed.
Referring to claim 1, the ‘457 reference discloses an integrated circuit device comprising: 
a body (110, Fig. 19) over a substrate (101, see Fig. 1), the body (110) comprising a first semiconductor material (silicon, paragraph(s) [0050], [0042]; specifically, 110 is formed from 152, which is Si as an example); 
a first dielectric layer (102, see Fig. 1) between the substrate (101) and the body (110), the first dielectric layer (102) comprising a first dielectric material (notoriously silicon dioxide, because 102 is an insulating layer of an SOI substrate, paragraph(s) [0018]; see, for example Leobandung U.S. Patent Application Publication 20170222045, paragraph(s) [0024], that the insulation layer of an SOI substrate comprises silicon dioxide) having a first dielectric constant (that of silicon dioxide), and the first dielectric layer having an uppermost surface; 
a second dielectric layer (hi-k gate dielectric 130, paragraph(s) [0063]) having a first portion between the first dielectric layer (102) and the body (110) and a second portion over the body (110), the second dielectric layer (130) comprising a second dielectric material (hafnium oxide as an example, paragraph(s) [0063]) having a dielectric constant (about 40) 
a gate electrode (120, paragraph(s) [0064]) around the body (110) and in contact with the second dielectric layer (130); and 
a source region and a drain region (155(150) with an optional epitaxial seed layer 160 (paragraph(s) [0039]), paragraph(s) [0038]) comprising a second semiconductor material (SiC or a semiconductor with a smaller lattice constant than Si or SiGe with a high Ge than the first semiconductor material 152 (110), paragraph(s) [0042], [0043]) having a different chemical composition (including C or higher Ge content) from the first semiconductor material (Si or SiGe), the source region and the drain region (155(150)) on opposing sides of the body (110), and the source (region) and the drain region (155(150) with the optional epitaxial seed layer 160) directly on the uppermost surface of the first dielectric layer (102 (see also Fig. 1)).  
Referring to claim 2, Fig. 1A depicts that the first dielectric layer (102) is between the substrate (101) and a bottom surface of both the source region and the drain region (155(150)).
Referring to claim 4, the reference further discloses that the body comprises a first body (110) and a second body (115, paragraph(s) [0050]) over the first body (110).
Referring to claim 5, Fig. 19 depicts an additional dielectric layer (130) on and around the second body (115), the additional dielectric layer (130) comprising the second dielectric material (hafnium oxide).
Referring to claim 6, for the device detailed above for claim 5, the reference further discloses a portion of the gate electrode (120) between the additional dielectric layer (130) on the second body (115) and the second dielectric layer (115) on the first body (110).
Referring to claim 7, the reference further discloses that the first dielectric material (silicon dioxide) comprises silicon and oxygen, meeting the claim limitation “silicon and at least one of oxygen and nitrogen”.
Referring to claim 8, the reference further discloses that the second dielectric material (that of hi-k gate dielectric 130) comprises hafnium and oxygen (hafnium oxide, paragraph(s) [0063]).
claim 9, the reference further discloses first and second gate spacers (140, paragraph(s) [0032]), wherein the first gate spacer (140) is between the second dielectric material (130) and one of the source region or drain region (155(150)), and the second gate spacer (140) is between the second dielectric material (130) and the other of the source region or drain region (155(150)).
Referring to claim 10, although the reference does not discloses “the gate spacers comprise the first dielectric layer”, one can arbitrarily say that the gate spacers (140) comprise the first dielectric layer (102) (see also Fig. 7) in much the same way one makes a statement that the head comprises the neck. 
Referring to claim 12, the reference further discloses that the source region and the drain region (155(150)) comprise at least one source region nanowire and at least one drain region nanowire, respectively (when the source region and the drain region are grown from nanowire 151, 152, paragraph(s) [0039], [0168]).
Referring to claim 13, the reference further discloses that the body (110) comprises a nanowire (paragraph(s) [0050], [0168]), meeting the claim limitation “one of a nanowire or a nanoribbon”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 14 is rejected under 35 U.S.C. §103 as being unpatentable over Jang et al. U.S. Patent Application Publication 2017/0358457 A1 (the ‘457 reference) in view of Leobandung U.S. Patent Application Publication 20190165118, both of record.
Referring to claim 14, the ‘457 reference discloses the integrated circuit as claimed and as detailed above for claim 1, but does not teach utilizing the integrated circuit in a computing device.
	Leobandung, in disclosing an integrated circuit (Fig. 1A, paragraph(s) [0033]), teaches utilizing the integrated circuit in a computing device (“various analog and digital circuitry”, personal computers, paragraph(s) [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference’s integrated circuit in a computing device.  One would have been motivated to make such a modification in view of the teachings in Leobandung for expanding the economy base of the integrated circuit. 

Allowable Subject Matter
5.	Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit device with all exclusive limitations as recited in claims 3 and 11, which may be characterized (claim 3) in that first portions of the source region and the drain region are in direct contact with the substrate, and in that the first dielectric layer is on the substrate between second portions of the source region and the drain region, or (claim 11) in that the first and second gate spacers each includes multiple portions that are discontinuous from one another. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





01-04-2022